t c memo united_states tax_court la marine service l l c petitioner v commissioner of internal revenue respondent docket no 28955-10l filed date william a neilson for petitioner john k parchman for respondent memorandum opinion foley judge the issue for decision is whether respondent abused his discretion in determining to proceed with the collection of petitioner’s tax_liabilities the parties submitted this case fully stipulated pursuant to rule 1unless otherwise indicated all section references are to the internal revenue continued background petitioner filed its quarterly federal employment_tax returns relating to the taxable periods ending june and date march june september and date march june september and date and march june and date but failed to pay the full amount of tax reported on these returns respondent assessed a late- filing addition_to_tax a tax deposit penalty and a failure to timely pay addition_to_tax relating to each of these returns petitioner filed but failed to pay the full amount of tax reported on its federal unemployment tax_return relating to on date respondent sent petitioner a final notice_of_intent_to_levy and your right to a hearing letter relating to the periods in issue on date petitioner timely requested a collection_due_process cdp hearing and indicated that it wanted to propose a collection alternative in a letter dated date respondent scheduled an date cdp hearing and requested that petitioner provide a collection information statement financial documentation and proof that it was current with all federal tax obligations thi sec_1 continued code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure cdp hearing was subsequently rescheduled at petitioner’s request to date on date petitioner’s counsel informed respondent that petitioner had applied for a loan to pay its tax_liabilities and requested postponement of its cdp hearing in addition petitioner proposed two collection alternatives a six-month stay of collection while it attempted to obtain a loan or in the alternative an installment_agreement petitioner asserted that it would submit a collection information statement and the requested documentation with its request for an installment_agreement on date respondent held a cdp hearing with petitioner’s counsel petitioner failed to provide respondent with any requested documentation and on date respondent issued notices of determination sustaining the proposed collection action on date petitioner whose principal_place_of_business was belle chasse louisiana filed its petition with the court after filing its petition petitioner satisfied its tax_liability relating to its federal unemployment tax_return discussion sec_6330 provides that the commissioner must notify the taxpayer of his right to a hearing prior to levying on the taxpayer’s property if the taxpayer submits a timely request for an administrative hearing the hearing must be conducted by the irs office of appeals before an impartial officer sec_6330 during a collection hearing the taxpayer may raise relevant issues such as the appropriateness of the proposed collection action and possible collection alternatives sec_6330 the appeals officer must verify that the requirements of applicable law and administrative procedure have been met consider issues properly raised by the taxpayer and consider whether the proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection be no more intrusive than necessary sec_6330 c in reviewing the commissioner’s determination the court considers only matters that were properly raised at the cdp hearing or otherwise brought to the attention of the appeals_office see 135_tc_344 129_tc_107 petitioner contends that respondent erroneously assessed petitioner’s and federal unemployment tax_return liabilities during its cdp hearing 2petitioner references what respondent refers to as a miscellaneous penalty relating to petitioner’s federal unemployment tax_return the record provides no description or additional information relating to this penalty petitioner did not challenge its underlying tax_liabilities relating to the periods in issue therefore petitioner is precluded from contesting its underlying tax_liabilities before this court see pough v commissioner t c pincite giamelli v commissioner t c pincite accordingly we review respondent’s administrative determinations for abuse_of_discretion see 114_tc_176 petitioner contends that respondent abused his discretion in rejecting petitioner’s proposed collection alternatives petitioner however has failed to establish clear taxpayer abuse and unfairness see 461_f3d_610 5th cir prior to the cdp hearing the appeals officer requested documentation relating to petitioner’s financial condition respondent provided petitioner with sufficient time to submit the requested documentation and petitioner’s failure to do so provided a reasonable basis for respondent to reject petitioner’s proposed collection alternatives see mclaine v commissioner t c __ __ slip op pincite date holding that it is not an abuse_of_discretion for the commissioner to reject a collection alternative because of a taxpayer’s failure to provide requested documentation pough v commissioner t c pincite holding that the commissioner may set reasonable deadlines for a taxpayer to provide requested documentation accordingly respondent did not abuse his discretion see mclaine v commissioner t c at __ slip op pincite pough v commissioner t c pincite contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
